Citation Nr: 1046973	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from August 1957 to July 
1960.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision. 


FINDINGS OF FACT

1.  The Veteran testified that while he experienced several 
episodes of dizziness in service, he did not experience any 
dizziness following service for many years.

2.  The medical evidence of record does not relate the Veteran's 
vertigo to either his military service or to a service connected 
disability.


CONCLUSION OF LAW

Criteria for service connection for vertigo have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
The Veteran asserts that he has vertigo as a result of his three 
years in the military.  The Veteran testified at a hearing before 
the Board in May 2010 that he served as an ammunition records 
clerk.  He explained that during this time, he was exposed to 
considerable acoustic trauma as surplus ordinance was detonated 
within close proximity of his location.  The Veteran recalled 
that he was not provided any hearing protection and that 
following several detonations he began having problems with his 
ears ringing.  The Veteran reported that he first went to sick 
call because of hearing problems and he recalled being asked if 
he had experienced either ringing in his ears or dizziness, to 
which the Veteran recalled reporting that he had in fact 
experienced both ringing and dizziness.  However, no substantive 
treatment was reportedly provided, and service treatment records 
do not show any treatment for dizziness.  

Additionally, it is noted that on the Veteran's medical history 
survey completed in conjunction with his separation physical in 
May 1960, he specifically denied having then, or having ever had, 
dizziness.

The Veteran testified that while he did experience dizziness on 
several occasions in service, he did not notice any dizziness 
again for a number of years after service.  Specifically, he 
indicated that he did not notice any dizziness in the 1960s or 
1970s.  Then he added that it was probably in the seventies, 
eighties or maybe nineties when he began experiencing dizziness.  

In fact, the first medical complaints of dizziness following 
service did not appear until 2004, more than 45 years after the 
Veteran separated from service.  In a December 2004 private 
treatment record the doctor noted that the Veteran had presented 
for treatment complaining of dizziness.  The Veteran explained 
that he had begun having mild episodes of dizziness two weeks 
earlier that would last a few seconds.  The Veteran reported that 
at first the symptoms lasted only a few seconds, but by the time 
of the appointment, the symptoms were lasting 25-30 seconds.  The 
doctor indicated that the Veteran's complaint was most consistent 
with a positional type of vertigo.
 
The Veteran is considered competent to report symptoms such 
dizziness as they are capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the 
Veteran has not asserted that his dizziness has continued 
continuously since his time in service, and therefore, his 
testimony is insufficient to establish service connection through 
continuity of symptomatology.  As such, a medical opinion is 
necessary to link the dizziness that the currently experiences to 
his military service.

The Veteran has been provided with a number of VA examinations 
during the course of his appeal.  However, his claims file is 
void of a single medical opinion of record that links his 
dizziness to his military service.

In October 2005, the Veteran underwent a VA examination at which 
the examiner opined that it was less likely than not that the 
Veteran's vertigo was related to his military service.  However, 
no rationale was provided for this conclusion.

In November 2006, the Veteran was provided with another VA 
examination, but his claims file was not provided for review.  
The examiner indicated that the Veteran denied any dizziness at 
the examination and also explained that noise exposure was not a 
contributing factor to balance or equilibrium problems.  

In May 2009, the Veteran was provided with a third VA 
examination.  At this examination, the examiner was provided with 
the Veteran's claims file and he had the opportunity to interview 
and examine the Veteran.  The examiner noted that the Veteran had 
a history of positional vertigo and that he had military noise 
exposure without hearing protection.  However, the examiner 
concluded that the Veteran's complaint of vertigo was not related 
to his history of military noise exposure.  The examiner 
explained that there was no known relationship between noise-
induced hearing loss and vertigo.  He further added that medical 
documentation in the claims file and provided by the Veteran 
showed that the episodes of dizziness were most often 
precipitated by head movement or positional changes.  The 
examiner explained that some syndromes were characterized by 
hearing loss, tinnitus, and vertigo, but they had no known 
association with noise-induced hearing loss, nor does the 
presence of one cause the onset of another.  The examiner 
acknowledged that acute acoustic traumas, particularly those 
associated with blast injuries, may be associated with 
accompanying equilibrium disturbances, but he found that the 
Veteran did not sustain such an injury and medical documentation 
shows that the onset of his vertigo occurred 44 years after 
leaving military service.  As such, the examiner asserted that 
there was no basis for the Veteran's assertion that his hearing 
loss caused his vertigo as they are separate and unrelated 
conditions in this case.

In summary, while the Veteran may have experienced some acute 
symptoms of dizziness in service, no symptoms of dizziness were 
experienced for multiple decades following service.  While the 
Veteran believes that his current vertigo is related to his time 
in service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, his opinion is insufficient to 
provide the requisite nexus between his Veteran and his military 
service.  The Veteran was provided with several medical opinions 
as to the etiology of his vertigo, but they have unanimously 
concluded that the Veteran's vertigo was not related to his 
military service or to a service connected disability.  As such, 
the criteria for service connection have not been met, and the 
Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Private treatment records have 
been obtained, and the Veteran has not alleged receiving any VA 
treatment for his vertigo.  Additionally, the Veteran testified 
at a hearing before the Board.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board finds the most recent VA examination was thorough and 
adequate and provides a sound basis upon which to base a decision 
with regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate his disability claim.  

 VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.




 

ORDER

Service connection for vertigo is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


